Case 6:18-cv-00636-JDK-KNM Document 35 Filed 11/17/20 Page 1 of 2 PageID #: 124


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION
                                                   §
 CHARLES DAVID BROOKS                              §
                                                   §
        Plaintiff                                  §
                                                   §
 v.                                                §   Case No. 6:18cv636-JDK-KNM
                                                   §
 JEFFREY CATO, ET AL.                              §
                                                   §
        Defendants                                 §

                 ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

        Plaintiff Charles David Brooks, proceeding pro se, filed the above-styled and numbered civil
 rights lawsuit under 42 U.S.C. § 1983. The case was referred to United States Magistrate Judge K.

 Nicole Mitchell pursuant to 28 U.S.C. § 636. The Defendants filed a motion for more definite
 statement, which was granted. After review of the pleadings, the Magistrate Judge issued a Report

 recommending that the lawsuit be dismissed without prejudice for failure to state a claim upon

 which relief may be granted. Plaintiff received a copy of this Report on October 2, 2020, but no
 objections have been filed.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a
 party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. §

 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an
 independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

 5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending

 the time to file objections from ten to fourteen days). Here, Plaintiff did not file objections in the
 prescribed period. The Court therefore reviews the Magistrate Judge’s findings or clear error or

 abuse of discretion and reviews the legal conclusions to determine whether they are contrary to law.
 See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)

 (holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

 “clearly erroneous, abuse of discretion and contrary to law”).

                                                   1
Case 6:18-cv-00636-JDK-KNM Document 35 Filed 11/17/20 Page 2 of 2 PageID #: 125


        Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no
 clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts the
 Report and Recommendation of the United States Magistrate Judge (Docket No. 32) as the findings
 of this Court.

        Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 32)

 be ADOPTED. The above-styled civil action is DISMISSED WITHOUT PREJUDICE for

 failure to state a claim upon which relief may be granted. All pending motions are DENIED as

 MOOT.

       So ORDERED and SIGNED this 17th day of November, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
